Title: To John Adams from Rufus King, 10 February 1787
From: King, Rufus
To: Adams, John


          
            
              Dr. Sir
              New york 10 Feby. 1787
            
            Letters are this moment receivid from Genl. Lincoln giving the pleasing intillegence that he dispersed the Party under Shays on the morning of the 5th. instant— the Insurgents had marched on the 4th. from Pelham to Pitersham distant 30 miles, with about 1500 Men— Genl. Lincoln moved after them at Eight OClock on the same Evening and came on them by Surprize at 9. OClock the next Morning, they fled in all directions; 150 were made prisoners— Shays escaped into New Hampshire, and his men are wholly dispersed—
            Genl. Lincoln marched on the 6th. with a respectable force into the County of Berkshire where it is said there is a Body of Insurgents— the dessolution of the Assembly under Shays will totally discourage his partizans in Berkshire— the Leaders I think will be easily taken unless they fly—
            What will give you much satisfaction is the Declaration made by the Legislature that a Rebellion exists in the Commonwealth— you know the energy and Authority of the supreme Executive in consequence of this Declaration— the General Court met on Saturday the 3d instant, received the Address of the Governor, which I inclose, and on Sunday the 4th. approved the measures which he had adopted, declared that a Rebellion existed in the Commonwealth, and requested him to adopt the most vigourous measures for the Suppression thereof— I will not add—except that I am most respectfully your obt. & very / Hb̃le Servt
            
              Rufus King
            
          
          
            I write this in great Haste and am uncertain whether I can get it on board the Packet—
          
        